Citation Nr: 1409059	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

 In October 2012, the Veteran testified at a Travel Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA audiological examination in December 2011 which indicated that the Veteran had bilateral preexisting hearing loss when he entered service which was not aggravated beyond its natural progression therein; and that he also had tinnitus which was unrelated to service, but was secondary to the bilateral hearing loss.  In a review of the Veteran's audiological history, the examiner cited to findings of bilateral hearing loss at 4000 Hertz which remained the same on entrance and on separation from service.  However, the examiner did not properly convert the audiometric findings on the inservice examinations and also did not comment on the Hertz findings at 500-2000 Hertz which apparently decreased between entrance and exit examinations.  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, but both of the Veteran's audiometric testings were conducted prior to that date, in April 1965 (entrance) and February 1967 (separation).  In light of the foregoing, a medical addendum should be obtained from the examiner.  The tinnitus issue should be deferred pending the resolution of the bilateral hearing loss issue.


Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from the audiologist who performed the December 2011 VA examination, or, if unavailable, from another audiologist.  The examiner should perform the ISO-ANSI conversion with regarding to the audiometric findings on the Veteran's entrance and separation examinations.  

The examiner should indicate if the Veteran's preexisting hearing loss increased in severity (worsened) in service.  If so, the examiner should state if there is clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the hearing loss disability; please identify with specificity any evidence that supports this finding.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


